278 S.W.3d 244 (2009)
Stephanie PAMPKIN, Appellant,
v.
COTTMAN TRANSMISSION CENTER, Respondent.
No. ED 91728.
Missouri Court of Appeals, Eastern District, Division Three.
March 17, 2009.
Samuel Henderson, St. Louis, MO, for Appellant.
Steven S. Fluhr, Clayton, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.


*245 ORDER
PER CURIAM.
Stephanie C. Pampkin ("Pampkin") appeals from the trial court's judgment in favor of Cottman Transmission ("Cottman") regarding the issue of liability in an action brought by Pampkin for unauthorized repairs on a motor vehicle. Pampkin contends the trial court erred in entering a judgment in favor of Cottman on Pampkin's complaint and in favor of Cottman on Cottman's counterclaim because (1) the judgment is not supported by substantial evidence, and (2) there was not a clear, certain, and definite contractual agreement between Pampkin and Cottman as to the repair work. Pampkin also claims the trial court abused its discretion in denying her motion for a new trial.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).